Citation Nr: 0615249	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  03-01 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gout. 

2.  Entitlement to service connection for left plantar 
fasciitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1968 and from November 1990 to June 1991. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 RO decision that denied service 
connection for gout of the feet and for left heel plantar 
fasciitis. 


FINDINGS OF FACT

1.  Gout was first manifested years after service and is not 
related to service or to the veteran's service-connected 
coronary artery disease and associated medication.

2.  Left plantar fasciitis was first manifested years after 
service and is not related to service or to service-connected 
coronary artery disease and associated medication.


CONCLUSIONS OF LAW

1.  Gout was not incurred in or aggravated during active 
service and is not secondary to service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2005). 

2.  Left plantar fasciitis was not incurred in or aggravated 
during active service and is not secondary to service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2005). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2001 and a rating 
decision in March 2002 that discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157, 444 F.3d 
1328 (Fed. Cir. 1996) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
final adjudication in the statement of the case in December 
2002.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran experienced a myocardial infarction in February 
1991 and had surgery to replace a heart valve in June 1994.  
He has service-connected coronary artery disease, now rated 
as 100 percent disabling.  He seeks service connection for 
gout and left plantar fasciitis that he contends are 
secondary to coronary artery disease and certain associated 
medications. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Such determination is based on an analysis of all 
the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  

Service medical records show no complaint or treatment for 
gout or plantar fasciitis.  

Post-service medical records showed that the first recorded 
manifestation of gout and plantar fasciitis was in a VA 
progress note in October 2000.  The veteran reported taking 
medication for gout attacks and in December 2000, a VA 
physician prescribed a preventive medication, allopurinol.  
In February 2001, a VA examiner confirmed the diagnosis of 
gout and left plantar fasciitis.  The Board concludes that 
the veteran currently has both conditions but neither was 
manifested until many years after service.  There is no 
medical evidence that either condition was directly caused or 
aggravated by service.  Therefore, direct service connection 
for gout and left plantar fasciitis is not warranted. 

Moreover, there is no competent, medical evidence in the 
claims file from any source suggesting that gout and plantar 
fasciitis are the direct results of the veteran's service-
connected coronary artery disease. 

In his December 2000 claim, the veteran stated that his gout 
and plantar fasciitis were caused by medication prescribed 
for treatment of his service-connected coronary artery 
disease.  Specifically, he stated that he was taking Coumadin 
(brand name for warfarin).  He also stated in his January 
2003 appeal that he was placed on a diuretic medication 
(possibly furosemide, also known by brand name Lasix) 
immediately after heart surgery in June 1994.  He contended 
that a private cardiologist told him that 3 years of diuretic 
usage could be the cause of some of his problem with gout.  
However, this physician's records of treatment in November 
1998 and January 1999 did not contain that statement. 

The veteran cited the 1982 edition of the American Medical 
Association Family Medical Guide for the proposition that 
gout is caused by a uric acid imbalance due to overindulgence 
in food or alcohol, infections, or treatment with diuretics.  
He also cited an article in a 1991 "consumer guide" article 
by Dr. Don Stewart that stated that diuretics prescribed for 
other conditions can cause gout.  

A June 1994 VA hospital discharge summary report showed that 
the veteran was prescribed warfarin following his aortic 
valve replacement.  A VA examiner prescribed furosemide for 
slight swelling of the legs in November 1995.  These 
prescriptions remained active in VA records up to March 2003. 

In February 2002, the veteran underwent a comprehensive VA 
examination.  The examiner continued the diagnoses of gout 
and left plantar fasciitis.  The examiner stated that the use 
of furosemide can elevate uric acid and make symptoms of gout 
worse, but that furosemide cannot cause gout.  And he noted 
that the veteran had had high levels of uric acid in July 
1991, May 1994, January 1995, August 1997, and December 1997, 
prior to the onset of gout in 2000.  The examiner also stated 
that uric acid elevation is not a known side effect of 
wafarin and that neither furosemide nor warfarin would have 
any direct effect on plantar fasciitis. 

Following a review of additional laboratory and X-ray results 
in May 2002, the examiner provided an addendum to his 
February 2002 report.  He diagnosed mild to moderate 
degenerative joint disease with small calcaneal spurs in both 
feet.  A second VA physician in May 2002 reviewed additional 
blood tests and X-rays and restated the first physician's 
opinion that furosemide does not cause gout.  He also 
diagnosed early bilateral degenerative osteoarthritis of the 
first metacarpal with inferior calcaneal spur of both feet. 

The Board concludes that the veteran's gout was not the 
result of coronary artery disease or any medication 
prescribed for its treatment.  The Board places greater 
weight on the conclusions of the VA physicians who 
actually examined the veteran, reviewed his recorded 
history, and personally assessed the results of tests.  
Both stated that the diuretic furosemide cannot cause 
gout.  Additionally, the veteran had occasions of high 
uric acid before and after he began taking this drug in 
November 1995.  The Board has considered whether service 
connection is warranted based on aggravation.  However, 
as noted, the uric acid levels have been elevated 
independently of any potential effect from the 
medications for the veteran's service-connected coronary 
artery disease.  Although the two publications cited by 
the veteran suggest a connection between gout and 
diuretic medication, the articles were of general 
applicability, used conditional language, and suggested 
that diuretics could be only one of several causes.  The 
comment of the veteran's private cardiologist was also 
conditional and was not noted in his written reports.   
Medical statements framed in terms such as "could have 
been" are not probative.  Warren v. Brown, 6 Vet. App. 
4, 6 (1993).  A VA physician also clearly stated that 
wafarin does not cause elevated uric acid levels.  
Therefore, secondary service connection for gout is not 
warranted. 

The Board also concludes that the veteran's left plantar 
fasciitis is not the result of coronary artery disease or any 
medication prescribed for its treatment.  A VA examiner 
stated that neither the diuretic furosemide nor wafarin has 
any effect on plantar fasciitis.  The record contains no 
contrary medical opinion.  Therefore, secondary service 
connection for left plantar fasciitis is not warranted. 

In sum, the weight of the credible evidence demonstrates that 
the veteran's current gout and left plantar fasciitis were 
first manifested many years after service, are not related to 
his active service, and are not secondary to any service-
connected disability.  As the preponderance of the evidence 
is against this claim, the "benefit of the doubt" rule is not 
for application, and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for gout is denied. 

Service connection for left plantar fasciitis is denied. 



____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


